Citation Nr: 1520605	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  07-09 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral pes planus with calluses.

2.  Entitlement to a schedular evaluation greater than 30 percent for schizoaffective disorder, undifferentiated/paranoid type, prior to April 28, 2010 and greater than 50 percent thereafter.

3.  Entitlement to a schedular evaluation greater than 10 percent for left knee internal derangement with lateral instability.

4.  Entitlement to a separate 10 percent evaluation for left knee degenerative joint disease due to painful motion.

5. Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran had active service from November 1980 to January 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In November 2006, the RO continued a 30 percent evaluation for schizoaffective disorder and a 10 percent evaluation for left knee internal derangement with lateral instability.  

A Decision Review Officer (DRO) hearing was held in August 2007 and a copy of the hearing transcript is of record. 

In October 2008, the RO reopened the issue of service connection for bilateral pes planus with calluses, but denied the underlying claim on the merits.  

A Travel Board hearing was held at the RO in May 2012 before the undersigned Veterans Law Judge and a copy of the hearing transcript is of record.

In August 2012, the Board remanded the case for additional development.
 
In September 2013, the RO increased the evaluation for schizoaffective disorder to 50 percent, effective April 28, 2010.  As this increased rating does not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claim, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board observes that, although the Veteran has been found to be incompetent for purposes of VA disability compensation, he currently is designated as the payee for his VA disability compensation benefits as a supervised direct payment beneficiary.

The issue of entitlement to secondary service connection for a left ankle disability has been raised by the record in a September 2012 VA Form 21-0820, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The reopened issue of service connection for bilateral pes planus, as well as the issues of entitlement to an increased rating for schizoaffective disorder and entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  By a June 1987 rating decision, the RO denied the Veteran's claim of service connection for bilateral pes planus.  The Veteran did not appeal the decision.

2.  By a February 1994 rating decision, the RO declined to reopen the previously denied claim of service connection for bilateral pes planus.  The Veteran did not appeal the decision. 

3.  By a March 2000 rating decision, the RO declined to reopen the previously denied claim of service connection for bilateral pes planus.  The Veteran did not appeal the decision.

4.  Evidence received since the RO's last final March 2000 decision is new, relates to unestablished facts necessary to substantiate the claim of service connection, and raises a reasonable possibility of substantiating the claim.

5.  The Veteran's left knee disability is manifested by pain, crepitus, swelling, tenderness, some limitation of flexion, and slight instability. 


CONCLUSIONS OF LAW

1.  A March 2000 rating decision that denied service connection for bilateral pes planus is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2014).

2.  Evidence received since the last final March 2000 decision is new and material, and the claim for service connection for bilateral pes planus with calluses is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).

3.  The schedular criteria for an increased evaluation for left knee instability have not been met.  38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5257 (2014).

4.  The criteria for a separate 10 percent evaluation for left knee degenerative joint disease due to painful motion have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1 - 4.7, 4.30, 4.45, 4.71a, DCs 5003, 5010 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

In reaching the conclusion that the March 2000 decision is final, the Board is cognizant of the holding in Bond v. Shinseki, 659 F.3d 1362 (2011).  In that case, the United States Court of Appeals for the Federal Circuit found that 38 C.F.R. 
§ 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Here, although new evidence pertinent to the issue of service connection for bilateral pes planus was received between the March 2000 RO decision and the 2006 claim, the evidence was cumulative or duplicative of evidence previously considered.  Thus, the new evidence was not material as it did not show that the Veteran's bilateral pes planus was related to service.  The March 2000 RO decision is therefore final.

The Board has reviewed the evidence added to the record since the last final denial of the bilateral pes planus claim in March 2000 and finds that the evidence is new and material.  In particular, the Veteran's July 2013 VA Form 21-4138 provides information that was not previously available and which relates to unestablished facts necessary to substantiate the claim of service connection.   The newly received evidence raises a reasonable possibility of substantiating this claim.  See 38 C.F.R. § 3.156.  Consequently, this claim is reopened.

II.  Notice and Assistance

VA has a duty to provide notice to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014). 

By way of an August 2006 pre-adjudication letter, VA notified the Veteran of the information and evidence needed to substantiate his increased rating claim.  The August 2006 letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Most recently, a September 2013 SSOC readjudicated the increased rating claim after all essential notice was given and pertinent evidence was received.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  Accordingly, the VA satisfied its duty to notify. 

Moreover, VA has complied with its duty to assist the Veteran in the development of his increased rating claim, to include substantial compliance with the August 2012 Remand.  The evidence of record includes VA treatment records, Social Security Administration (SSA) records, lay statements, and the Veteran's hearing testimony.  

The August 2012 Remand instructed the RO to confirm the Veteran's current mailing address and then contact him and request that he identify all VA and non-VA clinicians who have treated him for the left knee disability in recent years.  The August 2013 letter was returned as "unable to forward."  However, shortly thereafter the Veteran submitted a statement indicating that he had no further evidence to submit.  The Board has perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's left knee claim.

The Veteran was afforded VA examinations in October 2006 and April 2011.  The Veteran's representative has indicated that "VA examination did not adequately assess [the Veteran's] left knee condition."  See March 2015 Appellant's Post-Remand Brief at 4.  The Board finds that the VA examinations are adequate because the examiners discussed the Veteran's medical history, described his disability and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

Finally, neither the Veteran nor his representative asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of either the DRO or the Board hearing.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

III.  Increased Rating - Left Knee 

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

A veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, the United States Court of Appeals for Veterans Claims has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The RO granted service connection for internal derangement with lateral instability, left knee, in June 1987 and assigned a 10 percent evaluation under DC 5257, effective February 22, 1987.  The RO continued the 10 percent evaluation under DC 5257 in June 1995, September 1996, and October 1998. 

The Veteran, through his representative, contends that his left knee instability is severe and therefore warrants an increased evaluation.  See September 2014 Appellant's Post-Remand Brief at 5.

The record contains X-ray evidence of degenerative joint disease.  DC 5010 provides that arthritis due to trauma and substantiated by X-ray findings is to be evaluated as degenerative arthritis.  DC 5003 provides that degenerative arthritis established by X-ray findings is to be evaluated on the basis of limitation of motion under the appropriate DC for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DC, an evaluation of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assignable for x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups.  A 20 percent evaluation is assignable for x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  38 C.F.R. 
§ 4.71a, DC 5003 (2014). 

Lateral instability and limitation of motion of the knee may be rated separately under DCs 5257 and 5003.  VAOPGCPREC 23-97 (July 1, 1997).  Under DC 5257, a 10 percent evaluation is assigned for slight recurrent subluxation or lateral instability.  A 20 percent rating is assigned for moderate recurrent subluxation or lateral instability.  A 30 percent disability rating is assigned under for severe recurrent subluxation or lateral instability.

The average normal range of motion of the knee is zero to 140 degrees.  38 C.F.R. 
§ 4.71a, Plate II (2014).  

DC 5260 addresses limitation of flexion of the leg.  Flexion limited to 60 degrees warrants a noncompensable rating.  Flexion limited to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent rating.  Flexion limited to 15 degrees warrants a 30 percent rating.

DC 5261 addresses limitation of extension of the leg.  Extension limited to 10 degrees warrants a 10 percent rating.  Extension limited to 15 degrees warrants a 20 percent rating.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Extension limited to 45 degrees warrants a 50 percent rating.

Separate ratings may be assigned under DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg).  VAOPGCPREC 9-2004 (Sept. 17, 2004).

When rating disabilities of the joints, the degree of actual functional impairment must be considered.  Factors such as pain, fatigue, lack of endurance, incoordination, and weakness are evaluated to determine the functional impact on the involved joint, particularly with repeated movements.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Upon VA examination in October 2006, the Veteran complained of aching, pain, soreness, and tenderness in the left knee.  He reported flare-ups with pain.  Repetitive use, weather changes, and prolonged standing and walking "bother[ed] it."  He used a knee brace and was able to do normal daily activity.  Range of motion was from 0 to 120 degrees with no pain.  No functional limitation was noted after repetitive testing, with the examiner noting that "any other range of motion change is speculative."  Stability testing was negative.  

During the August 2007 DRO hearing, the Veteran stated that he sometimes had to use a brace and a cane at the same time.  He testified that "sometimes my leg goes out of joint, and it hurts worse than it usually does."  DRO Hearing Transcript at 6.  He stated that the pain was "really not that bad" during an average week, but that it was "unbearable" whenever his knee went out.  Id. at 7.  

X-rays dated in July 2008 and June 2009 revealed mild degenerative change in the medial joint compartment with small joint effusion.  
	
A January 2010 VA treatment record shows that the Veteran complained of knee pain that he rated 8/10.  He indicated that Naproxen no longer alleviated the pain.  The left knee appeared larger than the right, but there was no discoloration.  The Veteran ambulated with a slight limp.  

Upon VA examination in April 2011, the Veteran complained of constant and chronic knee pain that increased significantly when going up and down stairs, with repetitive bending, and after prolonged periods of standing and sitting.  The Veteran wore a knee brace most days.  He denied any effect on his occupation.  He was able to complete activities of daily living.  There was mild peripatellar swelling, crepitus, and tenderness to palpation most significant in the medial joint line and the inferior borders of the patella.  There was no muscle atrophy, warmth, or erythema.  Extension was to 0 degrees without pain and flexion was to 130 degrees with pain at the extreme end of range of motion.  There was no increased pain, fatigue, weakness, incoordination, or decreased range of motion with repetitive testing.  Stability testing was negative.  A patellar grind test was positive, while McMurray's testing was negative.  The examiner noted that January 2011 X-rays revealed mild degenerative change at the articulating surface of the patella and a cystic change at the medial plateau with marginal spurs.  He opined that the degenerative changes were related to the service-connected left knee disability.

During the May 2012 Board hearing, the Veteran stated that his left knee "snaps and pops at times."  Board Hearing Transcript at 8.  He stated that his left leg sometimes became numb.  He denied any locking, but reported giving out.  He described constant knee pain that he rated anywhere from 3-4/10 to 7-8/10.

VA treatment records dated from July 2011 to August 2013 contained diagnoses of knee arthralgia.

The evidence of record varies as to whether the Veteran's left knee is in fact unstable.  The Board acknowledges his lay reports of severe instability and his intermittent use of a brace or other assistive device.  However, there is no objective evidence of unsteadiness.  Thus, the symptoms of instability most nearly approximate the criteria for the currently assigned 10 percent rating.  See 38 C.F.R. § 4.71a, DC 5257.  As such, a higher evaluation for instability of the left knee is not warranted.  See 38 C.F.R. § 4.7.

The Board will now consider whether additional separate evaluations for the Veteran's left knee are appropriate based on his additional symptoms.

The range of motion findings detailed above do not on their face support a compensable (10 percent) evaluation for flexion or extension at any time.  See 38 C.F.R. § 4.71a, DCs 5260-5261.  Based on the evidence, the Veteran has had limitation of flexion to no less than 120 degrees and no limitation of extension.  As such, there is no showing of a compensable degree of disability as to both left knee flexion and left knee extension; thus a separate rating for each pursuant to VAOPGCPREC 9-2004 is not warranted.  While the limitation of motion of the Veteran's knee is not sufficient to warrant a compensable evaluation under DCs 5260 or 5261, the Veteran has also reported symptoms of crepitus and painful motion.  These symptoms are sufficient to qualify for the minimum compensable evaluation for the joint.  See 38 C.F.R. § 4.59.  As such, the Board finds that a separate 10 percent evaluation under DC 5003 is warranted for painful motion although compensable functional loss is not shown.  Lichtenfels v Derwinski, 1 Vet. App. 484 (1991) (painful motion of a major joint caused by arthritis is deemed to be limited motion and entitled to the minimum 10 percent rating even though there is no actual limitation of motion).  (Although separate ratings may be assigned for limitation of flexion and limitation of extension, the above-referenced evidence shows that the Veteran's symptoms occur with flexion, not extension.  Consequently, only one 10 percent rating is assignable based on pain under Lichtenfels.)

Consideration has been given to assigning a higher disability rating based on functional loss due to pain, weakness, fatigability, and incoordination causing additional disability beyond that reflected on range of motion measurements pursuant to 38 C.F.R. §§ 4.40, 4.45, and DeLuca.  However, in the aforestated examinations of record, there was no additional loss of range of motion or functional impairment following repetitive use.  

The Board also finds that DC 5262 (impairment of the tibia and fibula) and DC 5263 (genu recurvatum) are not applicable here, as the medical evidence does not show that the Veteran has these disabilities.  38 C.F.R. § 4.71a, DCs 5262, 5263. 

A separate rating is not warranted under DC 5258 because the medical evidence of record does not show that there is dislocation with frequent episodes of locking and effusion into the joint.  Similarly, a separate rating under DC 5259 is not warranted because the medical evidence of record has not shown that the Veteran has undergone symptomatic removal of the semilunar cartilage of the knee.  

In sum, throughout the rating period on appeal the Veteran is entitled to no more than the current 10 percent evaluation for instability of the left knee, but is entitled to an additional separate 10 percent evaluation for painful motion.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

The Board has also considered whether referral for extraschedular consideration is warranted, but finds that it is not.  The symptoms of the Veteran's left knee disability have not been so exceptional or unusual that the schedular criteria do not adequately compensate for them.  Here, the Veteran's main symptoms have been pain, swelling, tenderness, crepitus, decreased motion, and slight instability.  These symptoms do not take his case outside the norm such that referral for consideration of a higher evaluation on an extraschedular basis is required.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R § 3.321(b)(1) (2014).  Indeed, the rating schedule and associated regulations compensate for limited motion and other described symptoms.  Although limitation of activities, such as walking and standing, and use of a brace and/or cane are not specifically noted in the rating schedule, it is clear the Veteran's activities are limited due to his knee pain and decreased motion and that those assistive devices are used to alleviate the Veteran's instability, all of which are accounted for by the rating schedule.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 
(Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.
ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral pes planus with calluses is reopened.  To that limited extent, the appeal of this issue is granted.

Entitlement to a scheduler rating higher than 10 percent for left knee internal derangement with lateral instability is denied.

Entitlement to a separate 10 percent evaluation for left knee degenerative joint disease due to painful motion is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Pes Planus

The May 1980 enlistment examination contains an abnormal clinical evaluation of the feet, with the clinician noting a diagnosis of pes planus, not considered disabling.  This evidence indicates that the Veteran's bilateral pes planus pre-existed service. 

Service treatment records (STRs) show that the Veteran was treated in July 1981 for athlete's foot and calluses in the plantar area of both feet.  He was given a limited duty profile.
 
There is no separation examination of record.  

An April 1987 VA examination report contains a diagnosis of bilateral pes planus by X-ray.

VA treatment records dated from 1996 to 2009 contain diagnoses of bilateral pes planus and reflect intermittent treatment for calluses on both feet.  A September 1999 podiatry note indicates that the Veteran had pronation with pes planus, which was causing keratoses.

Based on this evidence, a remand is necessary in order to obtain an opinion as to whether there is evidence that the pre-existing bilateral pes planus was aggravated during or as a result of service.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Schizoaffective Disorder

It appears that there are pertinent outstanding VA treatment records.  The record contains evidence of multiple admissions for psychiatric and substance abuse treatment dating back to 1992.  The record indicates that the Veteran received inpatient psychiatric treatment in 2006 and 2009, and was recently admitted on March 2, 2015.  However, the most recent VA treatment records in the claims file are dated in August 2013.  It appears that the RO did not request additional VA treatment records.  All VA records are constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, all the Veteran's VA treatment records should be obtained and associated with the claims file.

TDIU

The Board notes that, because this appeal is being remanded for additional development, and because adjudication of the claims being remanded likely will impact adjudication of the Veteran's TDIU claim, this claim is inextricably intertwined with the other currently appealed claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Thus, adjudication of the TDIU claim is deferred.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA records of inpatient treatment of the Veteran's service-connected psychiatric disability from the Cleveland area VA facilities from June 2006 to the present.  All records and/or responses received should be associated with the claims folder.  The AOJ should request a written response, especially if no records are available.  If any records sought are determined to be unavailable, the appellant must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2014).

2. Schedule a VA examination to determine the nature, extent, and etiology of the Veteran's current bilateral pes planus with calluses.  The claims folder, including a copy of this remand, must be made available to the examiner.  The examiner should answer the following questions:

Whether the Veteran's pre-existing bilateral pes planus was aggravated by his period of active service? [Aggravation means worsened beyond the natural progression of the disease.]

The examiner must specifically address the May 1980 enlistment examination and accompanying medical history report; all relevant service treatment records; the April 1987 VA examination report; all relevant post-service treatment records; and the Veteran's lay statements, to include his May 2012 testimony.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner is unable to answer any question presented without resort to speculation, he or she should so indicate and provide the reason that an opinion would be speculative.

3. Then, readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


